Exhibit 10.3

 

HAWAIIAN HOLDINGS, INC.

3375 Koapaka Street, Suite G-350

Honolulu, HI  96819

 

May 25, 2010

 

Mark B. Dunkerley

Hawaiian Airlines, Inc.

 

Dear Mark:

 

Pursuant to the Hawaiian Holdings, Inc. (the “Company”) 2005 Stock Incentive
Plan (the “Plan”) and as specified in your employment agreement with the Company
of even date herewith (the “Employment Agreement”), the Plan’s administrative
committee (the “Committee”) has granted to you on May 25, 2010 (the “Date of
Grant”) a restricted stock award covering 238,901 shares of Common Stock, par
value $0.01 (the “Type B Restricted Stock” or the “Award”), for future services
to be rendered, subject to the terms and conditions described in this letter
(the “Notice of Grant”) and to the terms and conditions of the Restricted Stock
Agreement attached as Exhibit A hereto.

 

The Type B Restricted Stock award is subject to the applicable terms and
conditions of the Plan, which are incorporated herein by reference, and in the
event of any contradiction, distinction or differences between this letter and
the terms of the Plan, the terms of this letter will control.  Unless otherwise
indicated, all capitalized terms used herein have the meanings set forth herein
or in the Plan, as applicable.

 

Subject to your continued employment by the Company or its Subsidiaries through
each vesting date, the Type B Restricted Stock shall vest, if at all (except as
otherwise expressly provided below in the event of a Qualifying Change in
Control), on each of the following dates:

 

·                  On May 25, 2011, 12/41 of the Award (69,922 shares) will vest
(the “First Tranche”), but only if the volume weighted average closing price of
the Company common stock equals or exceeds $7.70 per share over any 20 trading
day period commencing on the Date of Grant and ending on the first anniversary
of the Date of Grant;

 

·                  On May 25, 2012, an additional 12/41 of the Award (69,922
shares) will vest (the “Second Tranche”), but only if the volume weighted
average closing price of the Company common stock equals or exceeds $8.40 per
share over any 20 trading day period commencing on the first anniversary of the
Date of Grant and ending on the second anniversary of the Date of Grant,

 

·                  On May 25, 2013, an additional 12/41 of the Award (69,922
shares) will vest (the “Third Tranche”), but only if the volume weighted average
closing price of the Company common stock equals or exceeds $9.10 per share over
any 20 day period commencing on the second anniversary of the Date of Grant and
ending on the third anniversary of the Date of Grant; and

 

·                  On November 7, 2013,  the final 5/41 of the Award (29,135
shares) will vest, but only if the volume weighted average closing price of the
Company common stock equals or exceeds $9.10 per share over any 20 day period
commencing on the second anniversary of the Date of Grant and ending on
November 7, 2013.

 

--------------------------------------------------------------------------------


 

In the event that the target price for the First, Second or Third Tranches is
not achieved during the first, second or third years, respectively, following
the Renewal Effective Date, but is subsequently achieved for a twenty trading
day period ending after the first, second or third anniversaries, respectively,
of the Renewal Effective Date and prior to November 7, 2013, then subject to
your continued employment with the Company or its Subsidiaries through the end
of such twenty day trading period, such tranche shall vest on such date.  Any of
the target share prices herein shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Company common stock
resulting from a stock split, reverse stock split, stock dividend, combination
or reclassification of the Company common stock, or any other increase or
decrease in the number of issued shares of Company common stock effected without
receipt of consideration by the Company and shall also be equitably adjusted to
reflect any split-up, spin-off or other change in the corporate structure of the
Company; provided, however, that conversion of any convertible securities of the
Company shall not be deemed to have been “effected without receipt of
consideration.”

 

EXAMPLE:  HH Stock trades at a volume weighted average closing price below $7.70
per share until October 7, 2013. It then trades at a volume weighted average
closing price of $8.32 per share in the twenty trading day period ending on
November 7, 2013.  You remain employed with the Company or its Subsidiaries
through November 7, 2013.  The First Tranche vests on November 7, 2013.  None of
the other Type B Restricted Stock vests because the target prices were not
achieved.

 


NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, IN THE EVENT A
QUALIFYING CHANGE IN CONTROL (AS SUCH TERM IS DEFINED IN THE EMPLOYMENT
AGREEMENT) OCCURS WHILE YOU ARE STILL EMPLOYED BY THE COMPANY (OR WITHIN
TWENTY-NINE (29) DAYS FOLLOWING EMPLOYEE’S TERMINATION OF EMPLOYMENT PURSUANT TO
SECTION 7(C) OR (D) OF THE AGREEMENT), AND IN WHICH THE COMPANY’S STOCKHOLDERS
RECEIVE PER SHARE CONSIDERATION FOR COMPANY COMMON STOCK (THE “PER SHARE
STOCKHOLDER CONSIDERATION”) THAT EQUALS OR EXCEEDS THE PER SHARE PRICE TARGET OF
ANY TRANCHE OF TYPE B RESTRICTED STOCK, THEN ALL TRANCHES OF THE TYPE B
RESTRICTED STOCK WITH PER SHARE PRICE TARGETS EQUAL TO OR LESS THAN THE PER
SHARE STOCKHOLDER CONSIDERATION SHALL HAVE THEIR SHARE PRICE TARGET PERFORMANCE
CONDITION DEEMED SATISFIED, AND THE PER SHARE PRICE TARGET WHICH WAS APPLIED TO
THE TRANCHE THAT WAS ELIGIBLE TO VEST ON THE ANNIVERSARY OF THE RENEWAL
EFFECTIVE DATE COINCIDING WITH OR IMMEDIATELY PRECEDING THE DATE ON WHICH THE
QUALIFYING CHANGE IN CONTROL OCCURS SHALL BE DEEMED TO BE THE PER SHARE PRICE
TARGET FOR ALL TRANCHES.  IN SUCH EVENT, ANY UNVESTED TYPE B RESTRICTED STOCK
THAT HAS SATISFIED ITS PERFORMANCE CONDITION OR IS SO DEEMED TO HAVE ITS
PERFORMANCE CONDITION SATISFIED SHALL BE ASSUMED OR SUBSTITUTED BY THE ACQUIRER
FOR AN EQUITY AWARD EQUIVALENT IN ALL MATERIAL RESPECTS TO THE TYPE B RESTRICTED
STOCK (AN “EQUIVALENT TYPE B AWARD”) AND SHALL REMAIN SUBJECT TO THE REMAINING
SERVICE-BASED VESTING PROVISIONS, SUBJECT TO ACCELERATED VESTING PURSUANT TO
SECTION 8 HEREOF.  ALL TYPE B RESTRICTED STOCK WITH PER SHARE PRICE TARGETS
WHICH HAVE NOT BEEN SATISFIED OR ARE DEEMED TO HAVE BEEN SATISFIED SHALL BE
FORFEITED.  IF ANY TYPE B RESTRICTED STOCK REQUIRED TO BE ASSUMED OR SUBSTITUTED
FOR AN EQUIVALENT TYPE B AWARD IS NOT SO ASSUMED OR SUBSTITUTED, THEN SUCH TYPE
B RESTRICTED STOCK SHALL BECOME 100% VESTED UPON SUCH QUALIFYING CHANGE IN
CONTROL.


 

The vested portion of your Award will be delivered to you from escrow on each
vesting date, or on such later date as is specified in the Employment Agreement.

 

2

--------------------------------------------------------------------------------


 

Any dividends paid on the stock underlying the Award, whether in stock or in
cash, shall be credited to additional Award shares, which will be subject to the
same conditions as the Award Shares.  The payment of the Award on the applicable
Payment Date will be made in certificates for the shares of Common Stock
underlying your Award.

 

You may elect to personally satisfy any tax withholding that may be due with
respect to vesting of the Type B Restricted Stock, provided that you (or your
beneficiary or estate, if applicable) must give written notice to the Company of
such election at least one week prior to the vesting date.  If no such election
has been made, then you will be entitled to receive a number of shares net of
any required tax withholding.  In either such case, you will receive
certificates for the underlying shares of Common Stock as promptly as possible
after satisfaction of the required tax withholding.

 

The Company may impose any conditions on the Type B Restricted Stock as it deems
necessary or advisable to ensure that the Type B Restricted Stock satisfies the
requirements of applicable securities laws.  The Company shall not be obligated
to issue or deliver any shares if such action violates any provision of any law
or regulation of any governmental authority or national securities exchange.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Notice of Grant, the form of Restricted Stock
Agreement attached as Exhibit A hereto, the Employment Agreement and the 2005
Stock Incentive Plan constitute your entire agreement with respect to this Award
and may not be modified adversely to your interest except by means of a writing
signed by the Company and you.

 

Please sign and return a copy of this letter to Hoyt Zia, the Company’s General
Counsel.

 

HAWAIIAN HOLDINGS, INC.

 

 

 

 

By:

 

 

 

Crystal K. Rose

 

 

 

 

ACKNOWLEDGED AND ACCEPTED

 

 

 

 

 

 

 

By:

 

 

 

Mark B. Dunkerley

 

 

 

 

Dated:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

HAWAIIAN HOLDINGS, INC.

2005 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 


1.                                       GRANT OF RESTRICTED STOCK.  THE COMPANY
HEREBY GRANTS TO MARK B. DUNKERLEY (“PARTICIPANT”) AN AWARD OF RESTRICTED STOCK
AS SET FORTH IN THE NOTICE OF GRANT OF RESTRICTED STOCK AND SUBJECT TO THE TERMS
AND CONDITIONS IN THE NOTICE OF GRANT, THIS RESTRICTED STOCK AGREEMENT (THE
“AGREEMENT”) AND THE COMPANY’S 2005 STOCK INCENTIVE PLAN (THE “PLAN”), WHICH ARE
INCORPORATED HEREIN BY REFERENCE.  UNLESS OTHERWISE DEFINED HEREIN, THE TERMS
DEFINED IN THE PLAN SHALL HAVE THE SAME DEFINED MEANINGS IN THIS AGREEMENT.


 


2.                                       ESCROW OF SHARES.


 


(A)                                  ALL SHARES OF RESTRICTED STOCK WILL, UPON
EXECUTION OF THIS AGREEMENT, BE DELIVERED AND DEPOSITED WITH AN ESCROW HOLDER
DESIGNATED BY THE COMPANY (THE “ESCROW HOLDER”), TOGETHER WITH THE ASSIGNMENT
SEPARATE FROM CERTIFICATE (THE “STOCK ASSIGNMENT”) DULY ENDORSED IN BLANK,
ATTACHED HERETO AS EXHIBIT B-1.  THE UNVESTED SHARES OF RESTRICTED STOCK AND THE
STOCK ASSIGNMENT WILL BE HELD BY THE ESCROW HOLDER, PURSUANT TO THE JOINT ESCROW
INSTRUCTIONS OF THE COMPANY AND PARTICIPANT ATTACHED AS EXHIBIT B-2 HERETO,
UNTIL SUCH TIME AS THE SHARES OF RESTRICTED STOCK VEST OR ARE FORFEITED.


 


(B)                                 THE ESCROW HOLDER WILL NOT BE LIABLE FOR ANY
ACT IT MAY DO OR OMIT TO DO WITH RESPECT TO HOLDING THE SHARES OF RESTRICTED
STOCK IN ESCROW WHILE ACTING IN GOOD FAITH AND IN THE EXERCISE OF ITS JUDGMENT.


 


(C)                                  UPON PARTICIPANT’S TERMINATION AS AN
EMPLOYEE FOR ANY REASON AND SUBJECT TO THE ACCELERATED VESTING PROVISIONS OF THE
EMPLOYMENT AGREEMENT, THE ESCROW HOLDER, UPON RECEIPT OF WRITTEN NOTICE OF SUCH
TERMINATION, WILL TAKE ALL STEPS NECESSARY TO ACCOMPLISH THE TRANSFER OF THE
UNVESTED SHARES OF RESTRICTED STOCK TO THE COMPANY.  PARTICIPANT HEREBY APPOINTS
THE ESCROW HOLDER WITH FULL POWER OF SUBSTITUTION, AS PARTICIPANT’S TRUE AND
LAWFUL ATTORNEY-IN-FACT WITH IRREVOCABLE POWER AND AUTHORITY IN THE NAME AND ON
BEHALF OF PARTICIPANT TO TAKE ANY ACTION AND EXECUTE ALL DOCUMENTS AND
INSTRUMENTS, INCLUDING, WITHOUT LIMITATION, STOCK POWERS WHICH MAY BE NECESSARY
TO TRANSFER THE CERTIFICATE OR CERTIFICATES EVIDENCING SUCH UNVESTED SHARES OF
RESTRICTED STOCK TO THE COMPANY UPON SUCH TERMINATION; PROVIDED, HOWEVER, THAT
PARTICIPANT SHALL RETAIN THE POWER TO INSTRUCT THE ESCROW HOLDER WITH RESPECT TO
VOTING THE UNVESTED SHARES OF RESTRICTED STOCK AND WITH RESPECT TO PARTICIPATING
IN ANY OFFER MADE BY THE COMPANY TO ITS STOCKHOLDERS GENERALLY.


 


(D)                                 THE ESCROW HOLDER WILL TAKE ALL STEPS
NECESSARY TO ACCOMPLISH THE TRANSFER OF SHARES OF RESTRICTED STOCK TO
PARTICIPANT UPON VESTING, OR UPON SUCH LATER DATE AS IS SPECIFIED IN THE
EMPLOYMENT AGREEMENT.


 


(E)                                  PARTICIPANT WILL HAVE THE RIGHT TO VOTE THE
SHARES WHILE THEY ARE HELD IN ESCROW.  ANY CASH DIVIDENDS DECLARED ON THE SHARES
AND ANY STOCK DIVIDENDS WHICH WERE DECLARED AND FOR WHICH THE RECORD DATE
OCCURRED ON OR AFTER THE DATE OF GRANT AND THROUGH THE DATE THE SHARES OF
RESTRICTED STOCK VEST, WILL ONLY BE PAID OR ISSUED TO PARTICIPANT UPON VESTING
OF THE SHARES OF RESTRICTED STOCK IN ACCORDANCE WITH THE VESTING SCHEDULE SET
FORTH IN THE NOTICE OF GRANT.

 

--------------------------------------------------------------------------------


 


(F)                                    IF IN THE EVENT OF ANY DIVIDEND OR OTHER
DISTRIBUTION (WHETHER IN THE FORM OF CASH, SHARES, OTHER SECURITIES, OR OTHER
PROPERTY), RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK SPLIT, REORGANIZATION,
MERGER, CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION, REPURCHASE, OR EXCHANGE
OF SHARES OR OTHER SECURITIES OF THE COMPANY, OR OTHER CHANGE IN THE CORPORATE
STRUCTURE OF THE COMPANY AFFECTING THE SHARES, THE SHARES OF RESTRICTED STOCK
ARE INCREASED, REDUCED OR OTHERWISE CHANGED, AND BY VIRTUE OF ANY SUCH CHANGE
PARTICIPANT WILL IN HIS OR HER CAPACITY AS OWNER OF UNVESTED SHARES OF
RESTRICTED STOCK BE ENTITLED TO NEW OR ADDITIONAL OR DIFFERENT SHARES OF STOCK,
CASH OR SECURITIES (INCLUDING RIGHTS OR WARRANTS TO PURCHASE SECURITIES), SUCH
NEW OR ADDITIONAL OR DIFFERENT SHARES, CASH OR SECURITIES WILL THEREUPON BE
CONSIDERED TO BE UNVESTED SHARES OF RESTRICTED STOCK AND WILL BE SUBJECT TO ALL
OF THE CONDITIONS AND RESTRICTIONS WHICH WERE APPLICABLE TO THE UNVESTED SHARES
OF RESTRICTED STOCK PURSUANT TO THIS AGREEMENT.  IF PARTICIPANT RECEIVES RIGHTS
OR WARRANTS WITH RESPECT TO ANY UNVESTED SHARES OF RESTRICTED STOCK, SUCH RIGHTS
OR WARRANTS MAY BE HELD OR EXERCISED BY PARTICIPANT, PROVIDED THAT UNTIL SUCH
EXERCISE ANY SUCH RIGHTS OR WARRANTS AND AFTER SUCH EXERCISE ANY SHARES OR OTHER
SECURITIES ACQUIRED BY THE EXERCISE OF SUCH RIGHTS OR WARRANTS WILL BE
CONSIDERED TO BE UNVESTED SHARES OF RESTRICTED STOCK AND WILL BE SUBJECT TO ALL
OF THE CONDITIONS AND RESTRICTIONS WHICH WERE APPLICABLE TO THE UNVESTED SHARES
OF RESTRICTED STOCK PURSUANT TO THIS AGREEMENT.  THE ADMINISTRATOR IN ITS
ABSOLUTE DISCRETION AT ANY TIME MAY ACCELERATE THE VESTING OF ALL OR ANY PORTION
OF SUCH NEW OR ADDITIONAL SHARES OF STOCK, CASH OR SECURITIES, RIGHTS OR
WARRANTS TO PURCHASE SECURITIES OR SHARES OR OTHER SECURITIES ACQUIRED BY THE
EXERCISE OF SUCH RIGHTS OR WARRANTS.


 


(G)                                 THE COMPANY MAY INSTRUCT THE TRANSFER AGENT
FOR ITS COMMON STOCK TO PLACE A LEGEND ON THE CERTIFICATES REPRESENTING THE
RESTRICTED STOCK OR OTHERWISE NOTE ITS RECORDS AS TO THE RESTRICTIONS ON
TRANSFER SET FORTH IN THIS AGREEMENT.


 


3.                                       VESTING SCHEDULE.  EXCEPT AS PROVIDED
IN SECTION 4, AND SUBJECT TO SECTION 5, THE SHARES OF RESTRICTED STOCK AWARDED
BY THIS AGREEMENT WILL VEST IN PARTICIPANT ACCORDING TO THE VESTING SCHEDULE
SPECIFIED IN THE NOTICE OF GRANT.  SHARES OF RESTRICTED STOCK SCHEDULED TO VEST
ON A CERTAIN DATE OR UPON THE OCCURRENCE OF A CERTAIN CONDITION WILL NOT VEST IN
PARTICIPANT IN ACCORDANCE WITH ANY OF THE PROVISIONS OF THIS AGREEMENT, UNLESS
PARTICIPANT WILL HAVE BEEN CONTINUOUSLY AN EMPLOYEE OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES FROM THE DATE OF GRANT UNTIL THE DATE SUCH VESTING OCCURS OR AS
PROVIDED IN THE NOTICE OF GRANT IN THE EVENT OF A QUALIFYING CHANGE IN CONTROL.


 


4.                                       ADMINISTRATOR DISCRETION.  THE
ADMINISTRATOR, IN ITS DISCRETION, MAY ACCELERATE THE VESTING OF THE BALANCE, OR
SOME LESSER PORTION OF THE BALANCE, OF THE UNVESTED RESTRICTED STOCK AT ANY
TIME, SUBJECT TO THE TERMS OF THE PLAN.  IF SO ACCELERATED, SUCH RESTRICTED
STOCK WILL BE CONSIDERED AS HAVING VESTED AS OF THE DATE SPECIFIED BY THE
ADMINISTRATOR.


 


5.                                       FORFEITURE UPON CERTAIN TERMINATIONS AS
AN EMPLOYEE.  SUBJECT TO THE ACCELERATED VESTING PROVISIONS OF THE EMPLOYMENT
AGREEMENT, IF PARTICIPANT TERMINATES HIS EMPLOYMENT WITH THE COMPANY OR ITS
SUBSIDIARIES, THE THEN UNVESTED SHARES OF RESTRICTED STOCK AWARDED BY THIS
AGREEMENT WILL THEREUPON BE FORFEITED AND AUTOMATICALLY TRANSFERRED TO AND
REACQUIRED BY THE COMPANY AT NO COST TO THE COMPANY UPON THE DATE OF SUCH
TERMINATION AND PARTICIPANT WILL HAVE NO FURTHER RIGHTS THEREUNDER, EXCEPT AS
PROVIDED IN THE NOTICE OF GRANT IN THE EVENT OF A QUALIFYING CHANGE IN CONTROL. 
PARTICIPANT HEREBY APPOINTS THE ESCROW AGENT WITH FULL POWER OF SUBSTITUTION, AS
PARTICIPANT’S TRUE AND LAWFUL ATTORNEY-IN-FACT WITH IRREVOCABLE POWER AND
AUTHORITY IN THE NAME AND ON BEHALF OF PARTICIPANT TO TAKE ANY ACTION AND
EXECUTE ALL DOCUMENTS AND INSTRUMENTS, INCLUDING, WITHOUT LIMITATION, STOCK
POWERS WHICH MAY BE NECESSARY TO TRANSFER THE CERTIFICATE OR CERTIFICATES
EVIDENCING SUCH UNVESTED SHARES TO THE COMPANY UPON SUCH TERMINATION OF SERVICE.

 

2

--------------------------------------------------------------------------------


 


6.                                       DEATH OF PARTICIPANT.  ANY DISTRIBUTION
OR DELIVERY TO BE MADE TO PARTICIPANT UNDER THIS AGREEMENT WILL, IF PARTICIPANT
IS THEN DECEASED, BE MADE TO PARTICIPANT’S DESIGNATED BENEFICIARY, OR IF NO
BENEFICIARY SURVIVES PARTICIPANT, THE ADMINISTRATOR OR EXECUTOR OF PARTICIPANT’S
ESTATE.  ANY SUCH TRANSFEREE MUST FURNISH THE COMPANY WITH (A) WRITTEN NOTICE OF
HIS OR HER STATUS AS TRANSFEREE, AND (B) EVIDENCE SATISFACTORY TO THE COMPANY TO
ESTABLISH THE VALIDITY OF THE TRANSFER AND COMPLIANCE WITH ANY LAWS OR
REGULATIONS PERTAINING TO SAID TRANSFER.


 


7.                                       TAX CONSEQUENCES.  PARTICIPANT HAS
REVIEWED WITH PARTICIPANT’S OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND
FOREIGN TAX CONSEQUENCES OF THIS INVESTMENT AND THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.  PARTICIPANT IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY
STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS.  PARTICIPANT
UNDERSTANDS THAT PARTICIPANT (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR
PARTICIPANT’S OWN TAX LIABILITY THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  PARTICIPANT UNDERSTANDS THAT SECTION 83 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), TAXES AS ORDINARY INCOME
THE DIFFERENCE BETWEEN THE PURCHASE PRICE FOR THE SHARES OF RESTRICTED STOCK AND
THE FAIR MARKET VALUE OF SUCH SHARES AS OF EACH VESTING DATE.  PARTICIPANT
UNDERSTANDS THAT PARTICIPANT MAY INSTEAD ELECT TO BE TAXED AT THE TIME THE
SHARES OF RESTRICTED STOCK ARE GRANTED RATHER THAN WHEN SUCH SHARES VEST BY
FILING AN ELECTION UNDER SECTION 83(B) OF THE CODE WITH THE IRS WITHIN THIRTY
(30) DAYS FROM THE DATE OF GRANT OF THE RESTRICTED STOCK.  THE FORM FOR MAKING
THIS ELECTION IS ATTACHED AS EXHIBIT B-3 HERETO.


 

THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF
THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING
ON THE PARTICIPANT’S BEHALF.

 

If making an 83(b) Election, Participant is also required to (i) provide a copy
of the Election to the Company, and (ii) attach a copy of the 83(b) Election to
Participant’s U.S. federal tax return covering the year in which the exercise
occurred.

 


8.                                       TAX WITHHOLDING.  PARTICIPANT AGREES TO
MAKE APPROPRIATE ARRANGEMENTS WITH THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) IN ACCORDANCE WITH THE PROCEDURES OFFERED BY
THE COMPANY FOR THE SATISFACTION OF ALL FEDERAL, STATE, AND LOCAL INCOME AND
EMPLOYMENT TAX WITHHOLDING REQUIREMENTS APPLICABLE TO THE ISSUANCE OR VESTING OF
SHARES PURSUANT TO THIS AWARD OR UPON THE EARLIER TIMELY FILING OF AN
83(B) ELECTION WITH THE IRS.  THE PARTICIPANT MAY IN ITS SOLE DISCRETION
DETERMINE WHETHER THE MINIMUM REQUIRED WITHHOLDING TAXES WITH RESPECT TO THIS
AWARD, OR ANY PORTION THEREOF, WILL BE PAID BY SELLING A PORTION OF VESTED
SHARES, BY DIRECT PAYMENT FROM THE PURCHASER TO THE COMPANY, BY HAVING THE
COMPANY WITHHOLD FROM THE SHARES TO BE ISSUED UPON VESTING THAT NUMBER OF SHARES
HAVING A FAIR MARKET VALUE EQUAL TO THE MINIMUM AMOUNT REQUIRED TO BE WITHHELD
(PROVIDED THAT PURCHASER GIVES WRITTEN NOTICE TO THE COMPANY AT LEAST ONE WEEK
PRIOR TO THE VESTING DATE), BY SOME OTHER METHOD, OR BY SOME COMBINATION
THEREOF.


 


9.                                       GRANT IS NOT TRANSFERABLE.  EXCEPT TO
THE LIMITED EXTENT PROVIDED IN SECTION 6, THE UNVESTED SHARES SUBJECT TO THIS
GRANT AND THE RIGHTS AND PRIVILEGES CONFERRED HEREBY WILL NOT BE TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED IN ANY WAY (WHETHER BY OPERATION OF LAW OR
OTHERWISE) AND WILL NOT BE SUBJECT TO SALE UNDER EXECUTION, ATTACHMENT OR
SIMILAR PROCESS.

 

3

--------------------------------------------------------------------------------


 


10.                                 BINDING AGREEMENT.  SUBJECT TO THE
LIMITATION ON THE TRANSFERABILITY OF THIS GRANT CONTAINED HEREIN, THIS AGREEMENT
WILL BE BINDING UPON AND INURE TO THE BENEFIT OF THE HEIRS, LEGATEES, LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO.


 


11.                                 ADMINISTRATOR AUTHORITY.  THE ADMINISTRATOR
WILL HAVE THE POWER TO INTERPRET THE PLAN AND THIS AGREEMENT AND TO ADOPT SUCH
RULES FOR THE ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN AS ARE
CONSISTENT THEREWITH AND TO INTERPRET OR REVOKE ANY SUCH RULES (INCLUDING, BUT
NOT LIMITED TO, THE DETERMINATION OF WHETHER OR NOT ANY SHARES OF RESTRICTED
STOCK HAVE VESTED).  NO MEMBER OF THE ADMINISTRATOR WILL BE PERSONALLY LIABLE
FOR ANY ACTION, DETERMINATION OR INTERPRETATION MADE IN GOOD FAITH WITH RESPECT
TO THE PLAN OR THIS AGREEMENT.


 


12.                                 ELECTRONIC DELIVERY.  THE COMPANY MAY, IN
ITS SOLE DISCRETION, DECIDE TO DELIVER ANY DOCUMENTS RELATED TO THE SHARES OF
RESTRICTED STOCK AWARDED UNDER THE PLAN OR FUTURE RESTRICTED STOCK THAT MAY BE
AWARDED UNDER THE PLAN BY ELECTRONIC MEANS OR REQUEST PARTICIPANT’S CONSENT TO
PARTICIPATE IN THE PLAN BY ELECTRONIC MEANS.  PARTICIPANT HEREBY CONSENTS TO
RECEIVE SUCH DOCUMENTS BY ELECTRONIC DELIVERY AND AGREES TO PARTICIPATE IN THE
PLAN THROUGH ANY ON-LINE OR ELECTRONIC SYSTEM ESTABLISHED AND MAINTAINED BY THE
COMPANY OR ANOTHER THIRD PARTY DESIGNATED BY THE COMPANY.


 


13.                                 CAPTIONS.  CAPTIONS PROVIDED HEREIN ARE FOR
CONVENIENCE ONLY AND ARE NOT TO SERVE AS A BASIS FOR INTERPRETATION OR
CONSTRUCTION OF THIS AGREEMENT.


 


14.                                 AGREEMENT SEVERABLE.  IN THE EVENT THAT ANY
PROVISION IN THIS AGREEMENT WILL BE HELD INVALID OR UNENFORCEABLE, SUCH
PROVISION WILL BE SEVERABLE FROM, AND SUCH INVALIDITY OR UNENFORCEABILITY WILL
NOT BE CONSTRUED TO HAVE ANY EFFECT ON, THE REMAINING PROVISIONS OF THIS
AGREEMENT.


 


15.                                 MODIFICATIONS TO THE AGREEMENT.  THIS
AGREEMENT, THE NOTICE OF GRANT, THE EMPLOYMENT AGREEMENT AND THE PLAN CONSTITUTE
THE ENTIRE UNDERSTANDING OF THE PARTIES ON THE SUBJECTS COVERED.  MODIFICATIONS
TO THIS AGREEMENT CAN BE MADE ONLY IN AN EXPRESS WRITTEN CONTRACT EXECUTED BY
THE CHAIR OF THE COMPENSATION COMMITTEE OF THE COMPANY’S BOARD OF DIRECTORS.


 


16.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF HAWAII, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED I,                                                     ,
hereby sell, assign and transfer unto Hawaiian Holdings, Inc.
                           shares of the Common Stock of Hawaiian Holdings, Inc.
standing in my name on the books of said corporation represented by Certificate
No.            herewith and do hereby irrevocably constitute and appoint
                             to transfer the said stock on the books of the
within named corporation with full power of substitution in the premises.

 

This Stock Assignment may be used only in accordance with the Restricted Stock
Agreement between Hawaiian Holdings, Inc. and the undersigned dated
                            ,            (the “Agreement”).

 

 

Dated:                               ,

 

Signature:

 

 

 

INSTRUCTIONS: Please do not fill in any blanks other than the signature line. 
The purpose of this assignment is to enable the Company to transfer the unvested
Shares of Restricted Stock to the Company upon Participant’s termination of
status as a Service Provider, without requiring additional signatures on the
part of the Participant.

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

JOINT ESCROW INSTRUCTIONS

 

                                  ,           

 

Corporate Secretary

Hawaiian Holdings, Inc.

3375 Koapaka Street, Suite G-350

Honolulu, HI 96819

 

Dear                                   :

 

As Escrow Agent for both Hawaiian Holdings, Inc. (the “Company”), and the
undersigned recipient of stock of the Company (the “Participant”), you are
hereby authorized and directed to hold the documents delivered to you pursuant
to the terms of that certain Restricted Stock Agreement (the “Agreement”)
between the Company and the undersigned, in accordance with the following
instructions:

 

1.                                       At the closing, you are directed (a) to
date the stock assignments necessary for the transfer in question, (b) to fill
in the number of shares being transferred, and (c) to deliver the stock
assignments, together with the certificate evidencing the shares of stock to be
transferred, to the Company or its assignee.

 

2.                                       Participant irrevocably authorizes the
Company to deposit with you any certificates evidencing shares of stock to be
held by you hereunder and any additions and substitutions to said shares as
defined in the Agreement.  Participant does hereby irrevocably constitute and
appoint you as Participant’s attorney-in-fact and agent for the term of this
escrow to execute with respect to such securities all documents necessary or
appropriate to make such securities negotiable and to complete any transaction
herein contemplated.  Subject to the provisions of this paragraph 2, Participant
shall exercise all rights and privileges of a stockholder of the Company while
the stock is held by you.

 

3.                                       Upon vesting of the shares held in
escrow, or upon such later date as is specified in the Employment Agreement, you
shall deliver or electronically transfer to Participant, or electronically
transfer, a certificate or certificates representing so many shares of stock as
are vested.  Upon any forfeiture of such shares, you shall deliver or
electronically transfer such shares to the Company.

 

4.                                       If at the time of termination of this
escrow you should have in your possession any documents, securities, or other
property belonging to Participant, you shall deliver all of the same to
Participant and shall be discharged of all further obligations hereunder.

 

5.                                       Your duties hereunder may be altered,
amended, modified or revoked only by a writing signed by all of the parties
hereto.

 

6.                                       You shall be obligated only for the
performance of such duties as are specifically set forth herein and may rely and
shall be protected in relying or refraining from acting on any instrument
reasonably believed by you to be genuine and to have been signed or presented by
the proper party or parties.  You shall not be personally liable for any act you
may do or omit to do

 

--------------------------------------------------------------------------------


 

hereunder as Escrow Agent or as attorney-in-fact for Participant while acting in
good faith, and any act done or omitted by you pursuant to the advice of your
own attorneys shall be conclusive evidence of such good faith.

 

7.                                       You are hereby expressly authorized to
disregard any and all warnings given by any of the parties hereto or by any
other person or corporation, excepting only orders or process of courts of law
and are hereby expressly authorized to comply with and obey orders, judgments or
decrees of any court.  In case you obey or comply with any such order, judgment
or decree, you shall not be liable to any of the parties hereto or to any other
person, firm or corporation by reason of such compliance, notwithstanding any
such order, judgment or decree being subsequently reversed, modified, annulled,
set aside, vacated or found to have been entered without jurisdiction.

 

8.                                       You shall not be liable in any respect
on account of the identity, authorities or rights of the parties executing or
delivering or purporting to execute or deliver the Agreement or any documents or
papers deposited or called for hereunder.

 

9.                                       You shall be entitled to employ such
legal counsel and other experts as you may deem necessary properly to advise you
in connection with your obligations hereunder, may rely upon the advice of such
counsel, and may pay such counsel reasonable compensation therefor.

 

10.                                       Your responsibilities as Escrow Agent
hereunder shall terminate if you shall cease to be an officer or agent of the
Company or if you shall resign by written notice to each party.  In the event of
any such termination, the Company shall appoint a successor Escrow Agent.

 

11.                                       If you reasonably require other or
further instruments in connection with these Joint Escrow Instructions or
obligations in respect hereto, the necessary parties hereto shall join in
furnishing such instruments.

 

12.                                       It is understood and agreed that
should any dispute arise with respect to the delivery and/or ownership or right
of possession of the securities held by you hereunder, you are authorized and
directed to retain in your possession without liability to anyone all or any
part of said securities until such disputes shall have been settled either by
mutual written agreement of the parties concerned or by a final order, decree or
judgment of a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but you shall be under no duty
whatsoever to institute or defend any such proceedings.

 

13.                                       Any notice required or permitted
hereunder shall be given in writing and shall be deemed effectively given upon
personal delivery or upon deposit in the United States Post Office, by
registered or certified mail with postage and fees prepaid, addressed to each of
the other parties thereunto entitled at the following addresses or at such other
addresses as a party may designate by ten (10) days advance written notice to
each of the other parties hereto.

 

14.                                       By signing these Joint Escrow
Instructions, you become a party hereto only for the purpose of said Joint
Escrow Instructions; you do not become a party to the Agreement.

 

15.                                       This instrument shall be binding upon
and inure to the benefit of the parties hereto, and their respective successors
and permitted assigns.

 

2

--------------------------------------------------------------------------------


 

16.                                       These Joint Escrow Instructions shall
be governed by the internal substantive laws, but not the choice of law rules,
of Hawaii.

 

 

PARTICIPANT

 

HAWAIIAN HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Print Name

 

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

Residence Address

 

 

 

 

 

 

 

 

ESCROW AGENT

 

 

 

 

 

 

 

 

 

 

 

Corporate Secretary

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986

 

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
or alternative minimum taxable income, as the case may be, for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below.

 

1.                                       The name, address, taxpayer
identification number and taxable year of the undersigned are as follows:

 

NAME:                                               

SPOUSE:                                               

ADDRESS:                                               

 

TAXPAYER IDENTIFICATION NO.:                                               

TAXABLE YEAR:                                               

 

2.                                       The property with respect to which the
election is made is described as follows:                      shares (the
“Shares”) of the Common Stock of Hawaiian Holdings, Inc. (the “Company”).

 

3.                                       The date on which the property was
transferred is:                                       ,            .

 

4.                                       The property is subject to the
following restrictions:

 

The Shares may not be transferred and are subject to forfeiture under the terms
of an agreement between the taxpayer and the Company.  These restrictions lapse
upon the satisfaction of certain conditions contained in such agreement.

 

5.                                       The Fair Market Value at the time of
transfer, determined without regard to any restriction other than a restriction
which by its terms shall never lapse, of such property is: 
$                                  .

 

6.                                       The amount (if any) paid for such
property is zero dollars.

 

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property.  The transferee of such property is the person
performing the services in connection with the transfer of said property.

 

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

 

Dated:                                             ,

 

 

 

 

Taxpayer

 

 

 

The undersigned spouse of taxpayer joins in this election.

 

 

 

 

 

Dated:                                             ,

 

 

 

 

Spouse of Taxpayer

 

--------------------------------------------------------------------------------